Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority to a plurality of provisional applications.  However, only the disclosure of 62/822569 appears to be relevant to the instant claims and disclosure.  Thus, the instant application has priority to the filing of 62/822569 (3/22/2019).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). This judicial exception is not integrated into a practical application because the instant claims fail to actually provide for any practical application, use, field, or any other details of the X and Y variable resulting from the instant claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the instant claims merely provide generic hardware, such as a non-transitory digital memory and hardware logic and/or software logic for performing the functions.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 2, the instant claim refers to “the training object,” where it is unclear if this is referring to the respective object of claim 1 or a different object.
With regard to claim 4, the instant claim provides for the adjusting of a level of the updating of X-variable values, where such updating is not previously referred to.  It is unclear if such updating should refer to the “forming…augmented X-variables” or some other updating.  Applicant should clarify what updating is being adjusted, either by referring to the forming or by reciting the performing of the updating with some frequency/level, and having this frequency/level being updated.
With regard to claim 5, the instant claim refers to “transmitting…the given object” and “the Y-variable of the digital feature vector of the output object is the estimated value.”  First, claim 5 depends from claim 1, where there is no recited “given object,” and thus this term lacks antecedent basis.  Second, the “output object” is not recited as having a Y-variable, and thus it is unclear of what value of the Y-variable is the estimated value.  Applicant should amend the instant claim to clearly provide what is being output.
Claim limitation “module” and “submodule” in claims 6-15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  More specifically, in reviewing the instant specification, the term “module” and “submodule” does not appear to be specifically associated with a structure, such as a processor and memory.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-20 are found allowable over the prior art of record with only applicable rejections under 35 USC 101 and 112.  The following is a statement of reasons that the claims are allowable over the prior art of record (where claims 4 and 15 have substantially similar recitations as claim 1):
With regard to claim 1, US 2018/0053274 (Kendall) discloses a method for estimating values of unknown features of a series of objects, the objects being represented as digital feature vectors, each digital feature vector including a plurality of X- variables having corresponding values populated on the respective digital feature vector before the estimating as a plurality of received X-variables, and, for at least a portion of the series of objects, a Y-variable having an unknown value prior to the estimating, the method comprising operations performed by an estimator, the estimator comprising hardware logic and/or software logic executing via processing circuitry, the operations comprising: 
maintaining, by the estimator on a non-transitory digital memory, an array of models for the series of objects (Kendall: Paragraphs [0305], [0310], and [0313].  Different combination of values of independent variables (X-variable) and dependent variables (Y-variables), wherein 
each model of the array of models comprises a Y-variable value and a plurality of X- variable values corresponding to the respective Y-variable value (Kendall: Paragraph [0305], [0310], and [0313]), 
computing, by the estimator, an estimated value of the Y-variable of the respective object by 
identifying, from the array of models, a set of closest matching models based on a measure of difference between the values of at least a subset of the augmented X- variables of the respective object and a corresponding subset of the X-variable values of at least a portion of the models of the array of models (Kendall: Paragraph [0305], [0310], and [0313].  The independent variables that meet the criteria are identified, where these closest models are used to predict a Y-variable), and 
producing the estimated value of the Y-variable of the respective object based at least in part on a Y-variable value of one or more models of the set of closest matching models (Kendall: Paragraph [0305].  A Y-variable value is predicted using the values of the independent variables under the current scenario.).
Kendall fails to disclose expressly, but Official Notice is taken that it would have been well-known to one of ordinary skill in the art at the time of filing to have the array of models organized according to Y-variable values of the models (more specifically, how the database is organized is a design choice, where it was known to organize databases according to different elements.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the database organized according to Y-variable values of the models to allow the system and user to determine their preferred organization for the database, where in a case that there is a single Y-variable, the organization according to the single variable would be more straightforward than deciding which X-variable to organize the database by. 
The prior art of record does not fairly teach or suggest:
for each object of at least a portion of the series of objects, 
forming, by the estimator, augmented X-variables by appending to the received X- variables a set of synthesized variables for the X-variables of the digital feature vector of the respective object, wherein 
respective values of the set of synthesized variables are based at least in part on values of the received X-variables of the respective object.
Specifically, the prior art of record does not fairly teach the appending of synthesized X-variables to the same set of data as received X-variables (thus placing both sets of data in the same structure), then using both the synthesized and received X-variables to make the predictions with regard to the Y-variables.  This would result in both X-variables and Y-variables of a single object being synthetically populated by the system, where the prior art of record would either determine possible X-variables from a known Y-variable or determine a possible Y-variable for a known X-variable, but not both at the same time (such that a X-variables are synthesized before having a Y-variable, and a Y-variable is then predicted based on these synthesized values).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/               Primary Examiner, Art Unit 2444